                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TERRY M. GEORGE,

                Plaintiff,

         v.                                                 Case No. 18-cv-1518-JPG

 JOHN LAKIN, RANDY YOUNG,
 CHRISTOPHER EALES, and CRAIG RICHERT,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that Count 3 of plaintiff Terry M.

George’s First Amended Complaint against defendant Craig Richert is dismissed with prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed

without prejudice:

   •   Count 1 of plaintiff Terry M. George’s First Amended Complaint against defendants
       John Lakin, Randy Young, and Christopher Eales; and

   •   Count 2 of plaintiff Terry M. George’s First Amended Complaint against defendant Craig
       Richert.

DATED: December 11, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk


Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
